Citation Nr: 1028099	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent 
for chondromalacia, right knee, with mild arthritic changes.

2.  Entitlement to an increased rating greater than 10 percent 
for chondromalacia, left knee, with mild arthritic changes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to February 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and December 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Milwaukee, Wisconsin.  

The Board notes the Veteran requested a hearing in both his June 
2007 substantive appeal form regarding his left knee and his 
January 2009 substantive appeal form regarding his right knee.  
Such hearing was scheduled, but the Veteran failed to appear for 
his hearing despite multiple proper notices being sent to his 
last known address.  The Veteran has not indicated good cause for 
missing his hearing nor has he requested the hearing be 
rescheduled.  Accordingly, the Board deems the Veteran's hearing 
request withdrawn.

In addition, the Board notes the above-referenced January 2009 
substantive appeal form also expressed a desire to appeal the 
issue of an increased rating for hypertension.  This issue had 
most recently been adjudicated in a December 2007 rating decision 
and the Veteran had not previously expressed disagreement with 
that decision and no statement of the case (SOC) had been issued.  
As the claims file does not indicate the Veteran has perfected an 
appeal with respect to this claim as required pursuant to 
38 C.F.R. § 20.302, the issue is not on appeal.  However, based 
on the Veteran's statement, a new claim of entitlement to an 
increased evaluation for hypertension is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected right and left knee 
disabilities are shown to have been essentially asymptomatic 
during the period under consideration in this appeal.

2.  The preponderance of the evidence indicates that the 
Veteran's dislocated meniscus, increasing pain, and decreased 
range of motion demonstrated during the pendency of this appeal 
are not related to his service-connected right and left knee 
disabilities.

3.  The Veteran's service-connected disabilities does not present 
an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for chondromalacia, right knee, with mild arthritic changes, have 
not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, (Diagnostic Codes) DCs 
5299-5024 (2009).

2.  Application of the extraschedular rating provisions is not 
warranted with respect to the Veteran's right knee claim.  
38 C.F.R. § 3.321(b) (2009).

3.  The criteria for a disability rating greater than 10 percent 
for chondromalacia, left knee, with mild arthritic changes, have 
not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, DCs 5299-5024 (2009).

4.  Application of the extraschedular rating provisions is not 
warranted with respect to the Veteran's left knee claim.  
38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2007, July 2007, May 2008, and 
September 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.

The letters also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private records identified by the Veteran have 
been obtained.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations or 
opinions in July 2003, January 2007, an addendum to March 2007, 
July 2007, and July 2008.  The VA examination reports and 
opinions are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings and 
the Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on the 
Veteran's daily living.  Based on the examinations and the fact 
there is no rule as to how current an examination must be, the 
Board concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The August 2006 and December 2007 rating decisions continued the 
Veteran's 10 percent rating for left and right knee disabilities, 
respectively.  The Veteran claims the ratings do not accurately 
depict the severity of his current condition.  

The Veteran's bilateral knee disabilities currently are rated 
under DCs 5299-5024.  In this regard, the Board notes that 
hyphenated DCs are used when a rating under one DC requires use 
of an additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's service-
connected knee disabilities are each rated as analogous to 
tenosynovitis under DC 5024.  38 C.F.R. § 4.20 (2009).  
Tenosynovitis, under DC 5024, will be rated on limitation of 
motion of affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, DC 5024 (2009).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003 (2009).

In short, under DC 5024 the Veteran's bilateral knee disabilities 
are rated on limitation of motion of the affected part, or if 
noncompensable under limitation of motion, then under arthritis.  
The general rating schedules for limitation of motion of the knee 
are 38 C.F.R. § 4.71a, DCs 5260 and 5261 (2009).

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg limited 
to 45 degrees is rated 10 percent disabling; flexion of the leg 
limited to 30 degrees is rated 20 percent disabling; and flexion 
of the leg limited to 15 degrees is rated 30 percent disabling.  
Under DC 5261, a 10 percent disability rating is warranted for 
extension limited to 10 degrees.  A 20 percent disability rating 
is assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  38 
C.F.R. § 4.71a; see also VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

The Veteran was afforded a VA examination in July 2003.  The 
examiner noted review of the claims file.  At that time, the 
Veteran reported the same symptoms in both knees, just more 
severe in the right knee.  The Veteran complained of a dull 
throbbing pain bilaterally, with flare-ups of pain, as well as 
weakness, stiffness, popping, and occasional instability.  The 
Veteran denied locking, heat, or redness.  At that time, the 
Veteran still worked as a postmaster and had not missed any time 
from work since a July 2002 right knee arthroplasty to repair 
meniscus damage.  The Veteran reported no problems with 
activities of daily living or hygiene, but had problems swimming 
and was unable to hunt anymore due to the problems walking.  On 
examination, there was no redness, heat, edema, tenderness, or 
guarding.  Stability testing was negative.  The Veteran had 
flexion to between 115 and 124 degrees of flexion on the right, 
between 120 and 127 degrees on the left, and full extension 
bilaterally in four repetitions.  The examiner diagnosed 
chondromalacia and degenerative changes of both knees that the 
examiner noted were not service-related.  The examiner noted that 
chondromalacia was a mild osteoarthritis of the patellar 
cartilage or a softening of the articular cartilage on the 
articular surface of the patella, with effusion at later stages.  
As a result, one would have pain and crepitus over the anterior 
aspect of the knee.  Given the foregoing, the examiner opined 
that the Veteran's intra articular problems with the menisci of 
the right and left knee were unrelated to his chondromalacia.

In June 2004 the Veteran underwent a below the knee amputation of 
the right knee due to diabetic complications and a below the knee 
amputation of the left knee for the same reason in June 2006, 
specifically a non-healing diabetic foot ulcer.  As the Veteran 
complained of worsening left knee condition, he was afforded 
another VA examination for the left knee in January 2007.  The 
examiner noted review of the claims file and medical records.  At 
that time, the Veteran complained of worsening left knee pain 
that was aggravated by the wearing of a lower leg prosthesis.  
Specifically, the Veteran had pain in the anterior knee and 
around the patella, worse with weight bearing.  In addition, the 
Veteran was having repeated episodes of left knee swelling 
requiring drainage.  At that time, the Veteran reported previous 
locking, but not recently and less than once a year, and denied 
dislocation or instability.  He also noted stiffness and 
increased weakness, as well as occasional tenderness, but without 
warmth or erythema.  The Veteran was able to stand for about 15 
minutes and walk for about an hour.  On examination, the Veteran 
had an antalgic gait.  The Veteran had flexion to between 80 and 
95 degrees and extension between 33 and 29 degrees on four 
repetitions.  Significantly, however, the Veteran was able to 
begin all measurements at 0 degrees.  There was no observed 
crepitation, clicks, grinding, instability, effusion, 
dislocation, or locking, but there was patellar abnormality and 
meniscus abnormality.  The Veteran had active prepatellar 
bursitis with ballotable fluid collection and tenderness of the 
lower half of the patella that was described as mild.  All 
swelling was extra-articular, without joint effusion, unusual 
warmth, erythema, or sign of infection.  Contemporaneous x-rays 
showed minimal arthritic changes at the left knee and 
patellofemoral joint levels, but with well maintained joint 
spaces.  The examiner diagnosed chondromalacia of the left knee, 
without significant arthritis and noted a history of meniscal 
changes that were not related to the service-connected 
chondromalacia.  The current diagnosis included prepatellar 
bursitis of the left knee to which the examiner attributed to the 
Veteran's current symptoms.  The examiner noted that the bursitis 
was related to the below the knee amputation and was unrelated to 
the Veteran's chondromalacia, which had not caused or aggravated 
the bursitis.  At that time, the Veteran was unemployed.

In March 2007, the examiner provided an addendum opinion that 
noted that the Veteran's service-connected chondromalacia was 
asymptomatic and that his current symptoms were unrelated to the 
chondromalacia.  In addition, the examiner opined that the 
Veteran's meniscus problems, degenerative changes, and 
prepatellar bursitis were also not caused or aggravated by the 
chondromalacia.

A March 2007 VA treatment record indicated that the Veteran was 
having increasing leg cramps just above his stump that made it 
difficult to stand upright for extended periods of time and that 
he would remove his prosthesis and use his wheelchair while at 
home.  June 2007 treatment records indicated that the Veteran had 
an excellent below the knee amputation gait pattern.  That same 
month the Veteran separately reported no current pain, but that 
he could get knee pain on occasion.  The Veteran's gait was 
independent and there was no evidence of edema.

The Veteran claimed a worsening of his right knee disorder and 
was afforded an additional examination for his right knee in July 
2007.  The examiner noted review of the claims file and medical 
records.  The Veteran claimed that his right knee problems were 
aggravated by wearing a lower leg prosthesis following the June 
2004 amputation.  The examiner noted a history of a July 2002 
right knee arthroscopy that diagnosed a degenerative tear of the 
anterior horn of the medial meniscus.  The Veteran complained of 
right knee pain with flare-ups in the anterior and posterior 
aspects of the knee that worsened the more the Veteran was 
walking.  He also reported weakness, stiffness, effusion, 
tenderness, minimal warmth, erythema, and locking episodes (less 
than one per year), but denied instability and giving way.  The 
Veteran was able to stand for 15 to 30 minutes and had flare-ups 
after walking a block and a half to get his mail.  The Veteran 
was not currently on any prescribed or over-the-counter 
medication.  The Veteran noted severe flare-ups every two to 
three weeks.  On examination, the Veteran had pain-free flexion 
from 78 to 85 degrees and extension from 32 to 28 degrees with 
three repetitions.  There was not increased pain or other 
symptomatology on repetition.  There was objective evidence of 
creptitation and grinding, but no effusion or indication of 
warmth.  As to the left knee, there was no crepitation or 
grinding, effusion, or warmth, but there was evidence of 
bursitis, extra-articular.  X-rays showed minimal arthritic 
changes to the right knee region.  The examiner noted that the 
Veteran was unemployed and that the right knee problems caused 
mild problems with bathing, dressing, and grooming; moderate 
problems with chores, shopping, and exercise; severe problems 
with traveling; no problems with sports, recreation, feeding, and 
toileting; as well as problems mowing the lawn, driving, and 
walking to get the mail.  The examiner opined that it was as 
least as likely as not that the Veteran's arthritis was related 
to his service-connected chondromalacia.

The Veteran also reported problems driving with his prosthetic 
legs because of difficulty with the foot controls and fatigue in 
the legs on extended trips.  VA treatment records from August 
2007 indicate that the Veteran reported that he was doing fine 
and reported a small skin lesion just above his left knee cap.  
He noted that he had sore stumps when walking a lot and 
increasing numbness in the stumps.  On examination, there was no 
observed swelling or echymosis.

The RO requested a clarifying VA medical opinion, which was 
provided in October 2007.  Specifically, the RO requested an 
opinion as to whether the Veteran's pain and significant 
decreased range of motion in the knees were related to his 
service-connected chondromalacia or to some non-service connected 
cause, such as his below the knee amputation.  The examiner 
reviewed the claims file and medical records.  The reviewer 
opined that it was less likely as not that the Veteran's 
decreased range of motion could be attributed to his service-
connected chondromalacia or degenerative arthritis.  In that 
regard, the review noted that one would not expect significant 
decreased flexion as a result of the mild arthritis shown in x-
rays.  The cause of the decreased range of motion could more 
accurately be attributed to the Veteran's amputation due to 
diabetic complications and chronic mechanical meniscus problems, 
neither of which were service connected.  With respect to pain 
and crepitation, the examiner noted that chondromalacia could 
cause both symptoms and, therefore, the examiner could not 
specifically attribute the symptoms to chondromalacia as opposed 
to non-service connected conditions.

In April 2008, the Veteran had an open wound on the right stump.  
In May 2008, the Veteran had pain centered around the right 
patella, but also affecting the sides and distal residual limb.  
At that time, changes in the prosthesis were discussed, as the 
Veteran had been able to use it for several years without 
problems, but that several modifications had not helped the 
increased pain.  As such, the Veteran was to be fit with a new 
prosthesis.

The Veteran was afforded yet another VA examination in July 2008.  
The examiner noted review of the claims file and medical records.  
The examiner noted that the Veteran's arthritis, in the past, had 
not been related to his service-connected chondromalacia.  In the 
last VA examination for the right knee, however, the examiner 
observed that the arthritis had been related to his 
chondromalacia and service connection established.  The examiner 
outlined the Veteran's prior arthroscopic knee surgeries, a 
February 2002 MRI showing a probable tear of the medial menisci 
bilaterally, the June 2004 right below the knee amputation, and 
the June 2006 below the knee amputation.  The Veteran reported 
that his knees had been worsening since 2003, with increased pain 
and grinding.  The Veteran described the pain as deep within the 
joint, all over, and extending into the stump, but not especially 
anterior.  The pain had increased following his below the knee 
amputations because he was unable to wear knee braces that had 
helped reduce his pain.  The Veteran had constant pain, but worse 
with weight bearing.  Symptomatology was the same for both knees, 
save for greater pain in the right knee.  The Veteran was limited 
to standing for 15 to 30 minutes and walking one quarter of a 
mile or less.  The Veteran reported bilateral stiffness and 
weakness, one incidence of effusion years ago, and severe flare-
ups of pain with weight bearing, but denied locking, giving way, 
or instability.  On examination, the Veteran had flexion of the 
right knee to 115 degrees and extension to 5 degrees on four 
repetitions, with pain at the last few degrees of motion.  The 
Veteran had left knee flexion from 116 to 117 degrees and 
extension to 5 degrees on four repetitions, with pain at the last 
few degrees of motion.  The examiner noted that the Veteran's 
knees were held in partial flexion with pain on attempts at 
straightening.  There was no objective evidence of crepitation, 
clicks, grinding, or instability bilaterally.  The examiner 
outlined previous x-rays from April 2008 that showed some right 
knee arthritic changes, with no evidence of osteomyelitis in the 
anterior patellar area or elsewhere, and January 2007 that showed 
minimal arthritic changes to the left knee.  Based on the 
foregoing, the examiner diagnosed chondromalacia patella 
bilaterally with right knee arthritis and bilateral internal 
derangement secondary to below the knee amputations.  The 
examiner opined that it was less likely than not that the 
Veteran's bilateral chondromalacia patella had any relationship 
to the internal derangement of either knee.  The examiner 
explained that chondromalacia patella was softening of cartilage 
causing pain in the anterior knee.  This was a separate disorder 
from internal derangement of the knee, specifically meniscal 
tears and not related.  Moreover, the examiner noted that the 
Veteran's current knee pain and decreased range of motion 
appeared to be related to continuing problems with the fit of the 
prosthetic limbs, which was currently under evaluation and 
treatment.  As such, it was unlikely that the current pain and 
decreased range of motion was caused or aggravated by the 
Veteran's service-connected chondromalacia.

In August 2008, the Veteran was seen in the amputee clinic for 
continued decreased range of flexion and extension of the right 
knee.  The Veteran also had pain on manipulation and palpation.  
The pain had increased over the previous 3 to 4 months and was 
limiting the Veteran's weight bearing physical activity and use 
of the prosthesis.  The Veteran and the treatment provider did 
not believe that it was related to the Veteran's prosthesis, but 
felt that it might be related to the Veteran's arthritis or 
meniscus pathology.  In October 2008, the Veteran had full range 
of motion of the right knee, which was stable but tender on 
examination.  The Veteran reported continued pain, aggravated by 
weight bearing, that was along the joint line laterally, 
anteriorly, and to a lesser extent medially and deep.  The 
Veteran was given a steroid injection.  The examiner assessed 
right knee arthralgia, with a known meniscal tear, but symptoms 
somewhat discordant with the location of the tear.  In November 
2008, the same treatment provider again noted that the Veteran's 
right knee pain was not consistent with his meniscal tear.

In January 2009, the Veteran noted continued right knee problems, 
including fit problems with his prosthesis that he did not 
attribute to his pain.  The Veteran was having increasing 
discomfort in his left knee and the Veteran felt that more 
padding in his prosthesis might be helpful.  The provider 
attributed the Veteran's right knee pain to a combination of his 
chondromalacia, torn medial meniscus, and perhaps other 
mechanical and degenerative factors.  In February 2009, the 
Veteran reported continued right knee pain, despite multiple 
adjustments to his prosthesis.  The note observes that the 
Veteran had been seen in orthopedics and that he was not 
evaluated to have a surgically correctable problem.  At that 
time, treatment providers decided to provide a different 
prosthesis.

In April 2009, the Veteran noted significant improvement with the 
new prosthesis.  The same treatment provider that had previously 
attributed his right knee pain to a combination of factors, on 
this date, noted only the known tear of the right medial 
meniscus.  In the following months, the medical documents of 
record do not reflect treatment for pain to either knee.  
Instead, knee treatment was limited to the continuing problem of 
an open sore on the right knee.

Having considered all the evidence contained in the claims file, 
the Board concludes that the objective medical evidence and the 
Veteran's statements regarding his symptomatology do not show 
disability greater than the currently assigned 10 percent 
disability rating for any period on appeal.  See 38 C.F.R. § 4.7.  

The Board finds it noteworthy that opinions from multiple VA 
examination reports each have opined that the Veteran's bilateral 
meniscus problems were not caused or aggravated by his service-
connected bilateral chondromalacia of the patella.  Moreover, 
these same opinions have consistently found that the Veteran's 
pain and decreased motion experienced during this appellate time 
period were caused by his bilateral meniscus problems and 
residuals of his below the knee amputations, to include his 
prostheses, and unrelated to his service-connected disabilities.  
The Board also finds it significant that after certain 
adjustments to the left leg prosthesis that the Veteran's left 
knee pain resolved.  In addition, after right leg prosthesis 
adjustments the Veteran had full range of motion of the right 
knee in October 2008 and after getting a new prosthesis, in April 
2009 the Veteran reported that his right knee pain was much 
improved.  Subsequent months of treatment do not indicate further 
complaints of pain or other problems to either knee, save for an 
unhealed wound on the right knee that no lay or medical 
professional has suggested is related to his service-connected 
disabilities.  

The Board finds the VA examiners' opinions to be credible and 
probative.  In each case, the examiner reviewed the entire claims 
file and medical records and either directly interviewed the 
Veteran or reviewed his contentions and reported symptoms.  The 
examiners provided adequate rationales for their opinions, 
discussing the nature of chondromalacia of the patella, including 
its location and symptoms, as well as the mild nature of the 
Veteran's degenerative knee arthritis bilaterally.  Moreover, the 
examiners explained why the Veteran's bilateral meniscus tears 
were unrelated to his chondromalacia and how and why the cause of 
the increased pain and decreased motion could be attributed to 
the menisci problems and the Veteran's bilateral below the knee 
amputation and resulting prostheses.  

The Board has considered the opinions of the VA treatment 
provider who in January 2009 attributed the Veteran's joint pain 
to a combination of factors, both service-connected and non-
service connected, to include chondromalacia.  The Board 
recognizes that some measure of the Veteran's pain is related to 
his service-connected chondromalacia and mild arthritis; however, 
multiple examiners have opined that the significantly increased 
pain and limitation of motion during the appellate time period 
was related to non-service connected disorders, as discussed 
above.  In any event, the Veteran's current 10 percent rating 
under DC 5024 is rated as analogous to degenerative arthritis 
manifested by objective evidence of pain.  As such, the Veteran 
is already being compensated for painful motion, which is the 
exact symptom for which he complains and that has been attributed 
to his service-connected disorders.

The Board has also considered the Veteran's own assertions that 
his increased pain and decreased range of motion during the 
appellate time period was attributable to some internal bilateral 
knee problem and not related to the use or fit of his prosthetic 
devices.  In that regard, the Board recognizes that the Veteran, 
as a lay person, certainly is competent to describe symptoms of 
pain, weakness, stiffness, and decreased motion.  The Veteran, 
however, is not necessarily competent to associate such symptoms 
with one specific underlying disability of the knee as opposed to 
another.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  As such, the Board affords far more weight to the 
opinions of the VA examiners, discussed above, as to the etiology 
of the Veteran's increased pain and decreased range of motion.

With regard to range of motion testing, the Board acknowledges 
that during some of the testings during the appellate time period 
the Veteran had decreased motion that would result in a higher 
rating if caused by his service-connected disabilities.  However, 
as discussed above, the medical opinions of record that addressed 
the etiology of his decreased motion specifically attributed his 
decreased range of motion during the appellate time period to his 
non-service connected meniscus problems and issues associated 
with his leg prostheses and other residuals of his bilateral 
below the knee amputations.  Indeed, as noted, in October 2008 
the Veteran had full range of the motion in the right knee after 
several prosthetic adjustments.  Given the foregoing, a rating 
higher than 10 percent under either DC 5260 or DC 5261 is not 
warranted, as the preponderance of the evidence is against 
finding that such decreased range of motion is attributable to 
his service-connected disabilities.

In short, the most probative evidence of record is that the 
Veteran's increased pain and decreased range of motion in the 
bilateral knees during the appellate time period is secondary to 
non-service connected disorders, bilateral menisci tears and 
residuals of bilateral below the knee amputations secondary to 
non-service connected diabetes, and not to the Veteran's service-
connected knee disorders.  As such, a rating greater than 10 
percent under DCs 5024, 5260, or 5261 is not warranted.

The Board has considered functional loss due to pain, weakness, 
fatigability or incoordination in accordance with 38 C.F.R. §§ 
4.40, 4.45 and, still find no objective findings warranting a 
rating greater than 10 percent.  See DeLuca, 8 Vet. App. 202.  As 
indicated above, the Veteran's increased pain and other 
symptomatology of a worsening condition, such as, weakness, 
fatigability, and instability, have been consistently found to be 
associated with the Veteran's non-service connected disabilities 
and not caused or aggravated by his service-connected 
chondromalacia and arthritis. 
 
No higher rating under a different DC can be applied for any time 
period on appeal.  The Board notes that there are other DCs 
relating to knee disorders, such as DC 5256 (ankylosis of the 
knee), DC 5257 (recurrent subluxation or lateral instability), DC 
5258 (dislocated semilunar cartilage), DC 5259 (removal of 
semilunar cartilage, symptomatic), DC 5262 (impairment of the 
tibia and fibula) and DC 5263 (for genu recurvatum).

The Veteran's knees are not manifested by nonunion or malunion of 
the tibia and fibula or genu recurvatum.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is 
able to move his knees, albeit with limitation at some points 
during the appellate time period, so they are clearly not 
ankylosed.  

The Veteran does have dislocated meniscal cartilage; however, 
this has been found to have been neither caused nor aggravated by 
his service-connected disorders or other incident of service.  
There is no evidence of removed meniscal cartilage and, in any 
case, would not be cause for a separate or increased rating for 
the same reason as that of the dislocated cartilage.  Finally, 
the Veteran during several VA examinations early in the appellate 
time period noted instability problems at some point in the past.  
However, during more recent VA examinations the Veteran denied 
any history of instability.  Objective testing during the 
appellate time period revealed no evidence of instability or 
subluxation.  Thus, given the inconsistency regarding the 
subjective reports of instability, the Board places more weight 
on the objective findings of the VA examiners, who consistently 
found no evidence of subluxation or instability.
 
As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, regardless of whether they have been 
raised by the Veteran.  For the entire time period on appeal, the 
Board finds no provision upon which to assign a rating greater 
than 10 percent for either the Veteran's right or left knee 
disabilities.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral knee disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
bilateral knee disabilities with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected bilateral knee 
problems.  While the Veteran has been hospitalized for the 
bilateral below the knee amputations, there is no evidence that 
he has been hospitalized for the bilateral chondromalacia of the 
patella or degenerative arthritis.  As discussed in detail above, 
his recent surgeries have been specifically attributed to 
nonservice-connected disability.

The Board acknowledges that the Veteran has been unemployed for 
much of the appellate time frame.  However, the symptomatology 
attributed to the Veteran's service-connected chondromalacia and 
arthritis has been described as mild and no medical professional 
has suggested that his service-connected disabilities are the 
basis for his unemployment.  To the extent that the Veteran does 
so allege, the Board notes that at the time of the July 2003 VA 
examination the Veteran still was employed full time as a 
postmaster and had not missed any work due to his service-
connected bilateral knee disabilities.  As discussed in detail 
above, his subsequent increasing pain and decreased motion was 
specifically found to be due to his non-service connected 
problems, to include his bilateral below the knee amputations.  
Thus, any difficulties caused by such symptomatology does not 
warrant referral for extraschedular consideration.       
 
The Veteran's statements have been considered.  The Board does 
not dispute that his bilateral service-connected knee 
disabilities affected his occupational life.  However, his 
service-connected knee disabilities do not represent an 
"exceptional or unusual" disability.  As such, there is no 
persuasive evidence of record which indicates that the Veteran's 
service-connected bilateral knee disabilities have caused marked 
interference with employment beyond that which is contemplated 
under the schedular criteria, or that he has required 
hospitalization for his knee as a result of those disabilities.  
His symptoms as described above consist of impairment 
contemplated in the disability rating that has been assigned, as 
discussed above.  In other words, the Veteran does not have any 
symptoms from his knee disabilities that are unusual or are 
different from those contemplated by the schedular criteria. 
 
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992).  In short, there is nothing in the 
record to indicate that the service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent for 
chondromalacia, right knee, with mild arthritic changes, is 
denied.

Entitlement to an increased rating greater than 10 percent for 
chondromalacia, left knee, with mild arthritic changes, is 
denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


